Representative action by a debenture holder against the issuing corporation and its directors. Order denying appellant’s motion to dismiss the third cause of action as insufficient or in the alternative to strike out the substantive paragraphs therein as repetitious and unnecessary, modified on the law by striking from the seventh ordering paragraph the word “ denied ” and substituting in place thereof the word “ granted.” As thus modified, the order insofar as appealed from, is affirmed, without costs, with leave to appellant to answer within ten days from the entry of the order hereon. Inasmuch as the same allegations of fact are contained in the first two causes of action, their reallegation in the third cause of action is repetitious and *1050unnecessary. The addition of conclusory words does not make out an additional cause of action. Close, P. J., Hagarty, Carswell, Adel and Lewis, JJ., concur.